Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn m Dellegar on 1/12/2022.

The application has been amended as follows: 
In the Claims:
Claim 1 has been canceled.
Claim 2 line 1,  “claim 1” has been changed to –claim 11--.
Claim 3 line 1,  “claim 1” has been changed to –claim 11--.
Claim 4 line 1,  “claim 1” has been changed to –claim 11--.
Claim 5 line 1,  “claim 1” has been changed to –claim 11--.
Claim 10 lines 1-2, “claim 1, wherein the one or more apparatus” has been changed 
to --claim 11,--.


Add claim --11 (New) A system for use with contaminated land, the system comprising:
a region defined by or within the contaminated land, the region having a plurality of
locations defined therewithin;
at each of the plurality of locations, one or more apparatus selected from the group
comprising: sensor, well, electrode, cathode, injector and vent;
an array of photovoltaic cells for producing DC power;
a fluid distribution system of conduits;
a power system for delivering DC power to each of the plurality of locations;
a communication system adapted to provide for remote control of the one or more
apparatus; and
a plurality of valves operatively connected to the communication system for remote
control and disposed within the fluid distribution system to permit the fluid distribution
system to selectively connect one or more of the plurality of locations.—
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
1/12/2022